MEMORANDUM **
Eliana Wocar Gomez, a citizen of Chile, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. We dismiss the petition for review.
Wocar Gomez does not dispute that the BIA sent its order denying her motion to reconsider to her address of record, or that counsel did not respond to the BIA’s notice, sent both to Wocar Gomez and counsel, advising that unless counsel submitted a notice of appearance the BIA’s decision would be sent only to Wocar Gomez’ address of record. We lack jurisdiction to consider Wocar Gomez’ petition for review because it was filed more than 30 days after the BIA sent its order to her address of record. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003) (petition for review generally must be filed not later than 30 days after the date of the BIA’s decision).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.